Exhibit 10.1.51

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION:

[***]

AMENDMENT NO. 2 TO

IN FLIGHT CONNECTIVITY SERVICES AGREEMENT

This Amendment No. 2 (“Amendment”) to the Amended and Restated In Flight
Connectivity Services Agreement is made as of February 25, 2014 (“Amendment
Date”), by and between Delta Air Lines, Inc. (“Delta”), and Gogo LLC, f/k/a
Aircell LLC (“Gogo”). Capitalized terms used herein that are not otherwise
defined shall have the meanings given to such terms in the Restated Agreement.

WHEREAS, Delta and Gogo are parties to the Amended and Restated In Flight
Connectivity Services Agreement dated as of April 7, 2011 (as amended by
Amendment No. 1 thereto dated September 30, 2011, the “Restated Agreement”),
under which Gogo installs its ABS Equipment and provides its Connectivity
Services on board Delta’s Domestic fleet;

WHEREAS, Delta and Gogo desire to amend the terms of the Restated Agreement to
reflect certain agreed-upon terms concerning the design and operation of the
Portal and certain economic terms related thereto;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, Delta and Gogo agree to amend the Restated Agreement as
follows:

1.    Article 1 is hereby amended by (i) revising the definitions of “Aircell
Technology”, “Delta Technology” and “Portal” and (ii) adding other definitions,
in each case as follows:

“Aircell Technology” means the Gogo Component, Gogo Portal, Gogo’s proprietary
business and technical information concerning the ABS Equipment, Software and
Connectivity Services, and the process used in the manufacture of ABS Equipment,
and any derivatives thereof.

“Delta Data Usage” means the unauthenticated data usage associated with a User’s
use of: (i) the Delta Portal, excluding any data usage associated with (A) a
Gogo product or service, even if on the Delta Portal and (B) any data usage for
which Gogo is expressly responsible, including under Section 7.5.7 (c); and
(ii) the sites or applications described in clauses (b) and (c) of the
definition of “Whitelisted Site” below.

“Delta Portal” means the combination of the web pages and graphical user
interface, but excluding the Gogo Component, which shall be developed by Delta
and function as a point of access for Users on and after the Portal Transition
Date.

 

1



--------------------------------------------------------------------------------

“Delta Technology” means the Delta Portal, Delta’s proprietary business and
technical information concerning A/C and Delta’s operations, and any derivatives
thereof.

“Gogo” means Gogo LLC, a Delaware limited liability company, f/k/a Aircell LLC.
As used herein, the terms “Aircell” and “Gogo” refer to the same entity.

“Gogo Component” means (i) the location on the Splash Page that describes, and
through which Users access, the Connectivity Services and any associated
Sponsorships or other promotional activities (the “Gogo Access Section”),
(ii) the web page(s) through which Users purchase Connectivity Services,
(iii) if a Sponsorship or other promotion related to Connectivity Services is in
effect, the page to which Users are directed immediately following the purchase
of Connectivity Services, and (iv) any other Portal web pages accessed by Users
following links from the location described in clause (i) of this definition or
the web pages described in clauses (ii) and (iii) of this definition, as well as
any associated graphical user interfaces, all to be developed by Gogo.”

“Gogo Portal” means the combination of the web pages and graphical user
interface, which shall be developed by Gogo and function as a point of access
for Users prior to the Portal Transition Date.

“International Agreement” means the International In-Flight Connectivity
Services Agreement, dated as of March 20, 2013, between Delta and Gogo, as
amended.

“Portal” means the Delta Portal and/or the Gogo Portal as the context requires.

“Portal Revenue” means [***].

“Portal Transition Date” has the meaning ascribed thereto in the International
Agreement.”

“Whitelisted Site” means any data at any URL or IP address that can be accessed
by users (a) from the Portal, (b) through any Delta intranet that requires entry
of a Delta-issued password or (c) from any Delta consumer-facing mobile app
[***], at no charge and without authentication of such user in the purchase path
for WiFi services.

2.    Section 6.2 is amended by (i) adding the phrase “, the Gogo Portal and the
Gogo Component” after the words “Connectivity Services” in the first sentence
and (ii) adding the following language at the end of said section:

“Delta shall comply, and shall cause the Delta Portal to comply, with applicable
U.S. laws, rules and regulations, including without limitation privacy laws and
CALEA. Gogo will cooperate with Delta, at no charge other than out-of-pocket
expenses, in all manner reasonably necessary for Delta to perform its
obligations under the preceding sentence.”

3.    Article 7 shall be renamed “Joint Marketing and Portal”, Sections 7.5 and
7.6 shall be deleted in their entirety and the following shall be added as a new
Section 7.5:

“7.5 Portal.

 

2



--------------------------------------------------------------------------------

7.5.1 General. Until the Portal Transition Date, Gogo will provide the Gogo
Portal during the Term as part of the Services [***].

7.5.2 [***].

7.5.3 Design. Delta will be responsible for designing and managing the Delta
Portal and will design the Delta Portal with the goal of creating an overall
in-flight passenger online experience that is Delta-themed and Delta-branded.

Gogo will be responsible for designing and managing the Gogo Component and will
design the Gogo Component with the goal of creating a design and User experience
that is seamless with the rest of the Delta Portal. The Gogo Component will be
Gogo-branded and Gogo will share its branding guidelines with Delta and make
reasonable Delta-proposed changes to such guidelines with Delta in order to
maintain compatibility of the Gogo Component with the overall look-and-feel of
the Delta Portal.

The Gogo Access Section will be prominently displayed on the Delta Portal [***].

Wherever Gogo products or services for which Gogo has pricing control are sold
on the Delta Portal, Gogo will have a right to approve the presentation, such
approval not to be unreasonably withheld, conditioned or delayed.

7.5.4 Advertising.

(a)    Each party will use commercially reasonable efforts to support the sale
of online advertising that will appear on the Delta Portal. Specifically,
(i) Gogo and Delta will continue to sell advertising for the Portal and
(ii) Delta’s design for the Delta Portal will include IAB standard advertising
units (the “Ad Units”) in mutually-agreed upon locations that will be determined
once the Delta Portal design is established.

(b)    Either party may sell the Ad Units for the display of third party
advertising, [***]. Gogo agrees to enable, and be responsible for providing
Connectivity Services [***] to Delta for, any Whitelisted Sites for the sold Ad
Units. All unsold Ad Units may be utilized by Delta in its discretion but
subject to the provisions of Section 7.5.3.

(c)    For clarity, the foregoing portions of this Section 7.5.4 shall not limit
Delta’s right to sell and display advertising on the non-Ad Unit portions of the
Delta Portal.

7.5.5 Data Usage. [***].

7.5.6 Terms of Use and Privacy. Gogo shall be responsible for the Terms of Use
and Privacy Policy for the Connectivity Service and with respect to the Gogo
Portal and the Gogo Component. Delta shall be responsible for the Terms of Use
and Privacy Policy with respect to the Delta Portal. Each party shall promptly
provide the other with copies of any legal notices delivered to it that may
result in liability to the other party.

7.5.7 Whitelisted Sites. As of and after the Portal Transition Date, except as
expressly set forth herein:

 

3



--------------------------------------------------------------------------------

(a) subject to Section 7.5.7(b), the list of Whitelisted Sites [***];

(b) the list of Whitelisted Sites for the Gogo Component, as well as the list of
applications (other than Whitelisted Sites) that may be accessed directly
without charge and without being authenticated in the Gogo purchase path, shall
be determined in Gogo’s discretion;

(c) [***]; and

(d) Delta shall be responsible for data usage associated with all Whitelisted
Sites that are added to the list in Delta’s discretion as well as any
Whitelisted Sites for advertising described in Section 7.5.4(c).

4.    Section 9.5 is hereby amended by deleting it in its entirety and replacing
it with the following:

Advertising Revenue. [***].

5.    Section 9.7.1 is hereby amended by (i) adding the phrase “, Portal Usage
Fees” after the word “Certificates” in the second sentence thereof, and [***].

6.    Section 9.7.2 is hereby amended by [***].

7.    Section 10.2.3 is hereby amended by adding the phrase “and the Gogo
Portal” after the first use of the word “System”.

8.    Section 10.2.4 is hereby amended by adding the phrase “and the “Gogo
Portal” after the word “System”.

9.    Section 10.6 is hereby amended by adding the following language at the end
of such section:

“Delta further represents and warrants that, at all times during the Term,
(i) the Delta Portal will comply with all applicable laws, rules and
regulations, including without limitation, all FAA orders or regulations and
those of any other United States regulatory agency or body having jurisdiction
over the Delta Portal and (ii) Delta will be responsible for obtaining and
maintaining all Regulatory Approvals required to operate the Delta Portal.”

10.   This Amendment contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Restated Agreement. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

4



--------------------------------------------------------------------------------

    DELTA AIR LINES, INC.       GOGO LLC  

/s/ R. Jason Adams

   

/s/ Michael J. Small

 

By: R. Jason Adams

    By: Michael J. Small  

Its: General Manager SCM

    Its: President | CEO  

Date: 3/6/14

    Date: 3/11/14

 

5